Ames, J.
The question raised in this case is disposed of by the decision in Lamson v. Newburyport, 14 Allen, 30. The defendants were not bound to furnish the pauper with a home elsewhere than in the almshouse, and they were under no obligation to remove her to that house, so long as she had a home elsewhere. It was no part of their business to instruct the plaintiff how to get her into the almshouse from his tenement. If he did not feel willing to permit her to occupy his tenement, and to take his chance as to her ability to pay the rent, all that he had to do was to proceed as he would with any other insolvent tenant, and eject her therefrom. If he did not incline to take that course, it was not in his power, by any formality of notice, to compel the defendants to become parties to a con tract, to pay the rent, orto force upon them any liability, not provided for by statute. She had no right to choose her own residence, at the expense of the town; and as there was a place to which she could have gone, he is in no position to claim that there was any necessity for the relief which he undertook to afford her in permitting her to continue in occupation of his tenement.
In Underwood v. Scituate, 7 Met. 214, which is relied upon for the plaintiff, relief had been given by a physician to a pauper who stood in need of immediate medical aid, and the town was held liable to pay the physician for his services, although it had physicians of its own who were under contract for such emergencies. But there was no question of the necessity of'the ser*49vices rendered, or that the town was bound to have them actually rendered at all events. In these respects the case differed widely from that now before us. Exceptions overruled.